81,7(' 67$7(6 ',675,&7 &2857
                           )25 7+( ',675,&7 2) &2/80%,$
BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                     
3(55,*2 5(6($5&+ 	                   
'(9(/230(17 &203$1                 
                                     
                   3ODLQWLII        
                                     
      Y                                            &LYLO $FWLRQ 1R  $%-
                                     
81,7(' 67$7(6 )22'                   
$1' '58* $'0,1,675$7,21              
                                     
                   'HIHQGDQW        
                                     
DQG                                  
                                     
$852%,1'2 3+$50$ /7' et al        
                                     
              ,QWHUYHQRU 'HIHQGDQWV 
BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB

                                 0(025$1'80 23,1,21

        3ODLQWLII 3HUULJR 5HVHDUFK 	 'HYHORSPHQW &RPSDQ\ ³3HUULJR´ EULQJV WKLV DFWLRQ DJDLQVW

GHIHQGDQW 8QLWHG 6WDWHV )RRG DQG 'UXJ $GPLQLVWUDWLRQ ³)'$´ XQGHU WKH $GPLQLVWUDWLYH

3URFHGXUH $FW ³$3$´  86&  ± WKH )RRG 'UXJ 	 &RVPHWLF $FW ³)'&$´ 

86&   et seq. DQG WKH 'HFODUDWRU\ -XGJPHQW $FW  86&  ± ,W VHHNV UHGUHVV

IRU )'$¶V UHIXVDO WR DQVZHU 3HUULJR¶V UHTXHVW WR FRQILUP WKDW D &RQVHQW -XGJPHQW DQG 'HFUHH

HQWHUHG RQ 6HSWHPEHU   LV OHJDOO\ LQVXIILFLHQW WR WULJJHU WKH UXQQLQJ RI D GD\ SHULRG

GXULQJ ZKLFK 3HUULJR PXVW EHJLQ PDUNHWLQJ LWV SURGXFW RU ULVN IRUIHLWLQJ LWV HOLJLELOLW\ IRU D 

GD\ SHULRG RI JHQHULF GUXJ PDUNHWLQJ H[FOXVLYLW\ See &RPSO >'NW  @  ± 3HUULJR FODLPV

LQ &RXQW , WKDW WKH )'$ KDV YLRODWHG WKH $3$ E\ ³IDLO>LQJ@ WR DFW´ DQG WKDW WKHUHIRUH WKLV &RXUW

VKRXOG VWHS LQ DQG UXOH RQ WKH TXHVWLRQ 3HUULJR SRVHG WR WKH DJHQF\ Id.  ± ,Q &RXQW ,, LW
DVNV WKH &RXUW WR HQWHU D GHFODUDWRU\ MXGJPHQW VWDWLQJ WKDW WKH &RQVHQW -XGJPHQW DQG 'HFUHH GLG

QRW WULJJHU WKH GD\ SHULRG XQGHU WKH VWDWXWH Id.  

       %HFDXVH 3HUULJR KDV IDLOHG WR DOOHJH D YLRODWLRQ RI WKH $3$ GHIHQGDQW¶V PRWLRQ WR GLVPLVV

&RXQW , ZLOO EH JUDQWHG $QG ZLWKRXW D YLDEOH FODLP XQGHU WKH $3$ DQG LQ WKH DEVHQFH RI D FDVH

RU FRQWURYHUV\ WKH &RXUW ODFNV VXEMHFW PDWWHU MXULVGLFWLRQ WR LVVXH D GHFODUDWRU\ MXGJPHQW XQGHU

&RXQW ,, VR WKDW FRXQW ZLOO DOVR EH GLVPLVVHG

                                         %$&.*5281'

,     6WDWXWRU\ %DFNJURXQG

       7KH )'&$ UHTXLUHV DOO QHZ GUXJV WR EH DSSURYHG E\ WKH )'$ EHIRUH WKH\ DUH LQWURGXFHG

LQWR LQWHUVWDWH FRPPHUFH  86&  D ,W SURYLGHV WZR SULPDU\ SDWKZD\V IRU REWDLQLQJ

DSSURYDO  WKH QHZ GUXJ DSSOLFDWLRQ ³1'$´ GHVFULEHG LQ VHFWLRQ E DQG  WKH

DEEUHYLDWHG QHZ GUXJ DSSOLFDWLRQ ³$1'$´ IRU JHQHULF SURGXFWV VHW IRUWK LQ VHFWLRQ M 7KH

1'$ SURFHGXUH UHTXLUHV WKH DSSOLFDQW WR FRQGXFW D VSHFWUXP RI VDIHW\ DQG HIIHFWLYHQHVV WHVWV DQG

WR LQIRUP )'$ RI WKH UHVXOWV See  86&  E ,W DOVR UHTXLUHV WKH DSSOLFDQW WR ILOH

LQIRUPDWLRQ DERXW DQ\ SDWHQWV ILOHG LQ FRQQHFWLRQ ZLWK WKH GUXJ See id. 2QFH WKH GUXJ LV DSSURYHG

LW LV UHIHUUHG WR DV D ³OLVWHG GUXJ´ See  &)5  E

       &RQJUHVV DGGHG WKH WUXQFDWHG $1'$ DSSURYDO SURFHVV WR WKH )'&$ DV SDUW RI WKH 

+DWFK:D[PDQ DPHQGPHQWV ZKLFK VRXJKW ³WR PDNH DYDLODEOH PRUH ORZ FRVW JHQHULF GUXJV´ E\

SURYLGLQJ D SDWKZD\ WKDW ZDV OHVV FRVWO\ DQG WLPH FRQVXPLQJ WKDQ WKH 1'$ SURFHVV Serono Labs.,

Inc. v. Shalala  )G   '& &LU  TXRWLQJ +5 5HS 1R  SW  DW 

 $ GUXJ PDQXIDFWXUHU WKDW IROORZV WKH $1'$ SDWKZD\ PD\ UHO\ RQ UHVHDUFK FRQGXFWHG E\

D WKLUG SDUW\ ± WKH PDNHU RI WKH OLVWHG GUXJ ± LQ RUGHU WR PHHW WKH DSSURYDO UHTXLUHPHQWV See

 86&  E M$     $1'$ DSSOLFDQWV PXVW ILOH LQIRUPDWLRQ VKRZLQJ WKDW WKH



                                                  
FRQGLWLRQV RI XVH DFWLYH LQJUHGLHQW URXWH RI DGPLQLVWUDWLRQ GRVDJH IRUP VWUHQJWK DQG ODEHOLQJ RI

WKH JHQHULF GUXJ DUH ³WKH VDPH DV´ WKRVH RI WKH OLVWHG GUXJ WKDW ZDV SUHYLRXVO\ DSSURYHG

 86&  M$L±LLL Y 7KH\ DUH WKHUHE\ UHOLHYHG RI WKH REOLJDWLRQ WR SHUIRUP WKH

H[WHQVLYH WHVWLQJ WR GHPRQVWUDWH VDIHW\ DQG HIIHFWLYHQHVV WKDW LV WKH KDOOPDUN RI WKH 1'$ SURFHVV

See  E$

       7R SURWHFW WKH SDWHQW ULJKWV RI WKH PDNHUV RI WKH OLVWHG GUXJV $1'$ DSSOLFDQWV PXVW

SURYLGH RQH RI IRXU ³FHUWLILFDWLRQV´ IRU ³HDFK SDWHQW ZKLFK FODLPV WKH OLVWHG GUXJ    RU ZKLFK

FODLPV D XVH IRU VXFK OLVWHG GUXJ IRU ZKLFK WKH DSSOLFDWLRQ LV VHHNLQJ DSSURYDO´

 M$YLL see also Andrx Pharms., Inc. v. Biovail Corp. Int’l  )G   '&

&LU  7KXV IRU HDFK UHOHYDQW SDWHQW $1'$ DSSOLFDQWV PXVW FHUWLI\ HLWKHU

               ,     WKDW VXFK SDWHQW LQIRUPDWLRQ KDV QRW EHHQ ILOHG
               ,,    WKDW VXFK SDWHQW KDV H[SLUHG
               ,,,   RI WKH GDWH RQ ZKLFK VXFK SDWHQW ZLOO H[SLUH RU
               ,9    WKDW VXFK SDWHQW LV LQYDOLG RU ZLOO QRW EH LQIULQJHG E\ WKH
                       PDQXIDFWXUH XVH RU VDOH RI WKH QHZ GUXJ IRU ZKLFK WKH DSSOLFDWLRQ
                       LV VXEPLWWHG

 M$YLL,±,9 )'$ PD\ DSSURYH DQ $1'$ FRQWDLQLQJ HLWKHU RI WKH ILUVW WZR

FHUWLILFDWLRQV HIIHFWLYH LPPHGLDWHO\  M%L DQG LW PD\ DSSURYH DQ $1'$ FRQWDLQLQJ

WKH WKLUG W\SH RI FHUWLILFDWLRQ WR EH HIIHFWLYH DV RI WKH UHOHYDQW SDWHQW¶V H[SLUDWLRQ

GDWH  M%LL %XW WKH ILOLQJ RI WKH IRXUWK W\SH RI FHUWLILFDWLRQ ± UHIHUUHG WR DV D

³SDUDJUDSK ,9 FHUWLILFDWLRQ´ ± LV DQ DFW RI SDWHQW LQIULQJHPHQW RQ WKH SDUW RI WKH $1'$ DSSOLFDQW

see  86&  H$ DQG LW FDQ WULJJHU SDWHQW LQIULQJHPHQW OLWLJDWLRQ 7KH )'&$ UHTXLUHV

DQ $1'$ DSSOLFDQW WR QRWLI\ WKH SDWHQW KROGHU RI WKH ILOLQJ RI D SDUDJUDSK ,9 FHUWLILFDWLRQ 

86&  M% DQG WKH SDWHQW KROGHU KDV  GD\V IURP WKH UHFHLSW RI QRWLFH WR EULQJ VXLW

DJDLQVW WKH DSSOLFDQW  M%LLL ,I WKH SDWHQW KROGHU GRHV QRW ILOH D ODZVXLW ZLWKLQ WKDW

WLPH SHULRG WKH $1'$ ZLOO EHFRPH HIIHFWLYH LPPHGLDWHO\ Id.

                                                 
        7KH )'&$ SURYLGHV DQ LQFHQWLYH DQG UHZDUG WR JHQHULF GUXJ DSSOLFDQWV ZLOOLQJ WR H[SRVH

WKHPVHOYHV WR WKH OLWLJDWLRQ ULVN ,W JUDQWV WKH ³ILUVW DSSOLFDQW´ ± WKH DSSOLFDQW WKDW LV ILUVW WR ILOH D

VXEVWDQWLDOO\ FRPSOHWH $1'$ WKDW FRQWDLQV DQG ODZIXOO\ PDLQWDLQV D SDUDJUDSK ,9 FHUWLILFDWLRQ WR

D OLVWHG SDWHQW ± DQ RSSRUWXQLW\ WR EH WKH RQO\ JHQHULF SURGXFW LQ WKH PDUNHW FRPSHWLQJ ZLWK WKH

OLVWHG GUXJ IRU D SHULRG RI WLPH See  M%LY,,DD EE 'XULQJ WKLV GD\ SHULRG

RI PDUNHWLQJ H[FOXVLYLW\ )'$ PD\ QRW DSSURYH DQ\ FRPSHWLQJ JHQHULF YHUVLRQ RI WKH GUXJ LI WKH

$1'$ IRU WKH VXEVHTXHQW DSSOLFDQW DOVR FRQWDLQV D SDUDJUDSK ,9 FHUWLILFDWLRQ                         See

 M%LY, 7KH GD\ SHULRG EHJLQV WR UXQ ZKHQ WKH ILUVW DSSOLFDQW EHJLQV PDUNHWLQJ

WKH SURGXFW See id.

        %XW DQ DSSOLFDQW FDQ IRUIHLW LWV GD\ H[FOXVLYLW\ SHULRG WKHUHE\ RSHQLQJ WKH PDUNHW WR

RWKHU JHQHULF GUXJ PDQXIDFWXUHUV See  M' $ ILUVW DSSOLFDQW IRUIHLWV LWV HOLJLELOLW\ IRU

GD\ JHQHULF H[FOXVLYLW\ LI LW IDLOV WR PDUNHW WKH GUXJ ZLWKLQ FHUWDLQ WLPH SHULRGV SUHVFULEHG LQ

WKH VWDWXWH  M'L, 8QGHU WKH )'&$ D IRUIHLWXUH HYHQW RFFXUV LI D ILUVW DSSOLFDQW

IDLOV WR PDUNHW WKH GUXJ E\ WKH ODWHU RI WZR GDWHV 7KH SDUWLHV DJUHH WKDW WKH RQO\ GDWH UHOHYDQW WR

WKLV GLVSXWH LV WKH VHFRQG ³ERRNHQG´ GDWH ZKLFK LV GHILQHG DV IROORZV

                 EE ZLWK UHVSHFW WR WKH ILUVW DSSOLFDQW RU DQ\ RWKHU DSSOLFDQW ZKLFK RWKHU
                DSSOLFDQW KDV UHFHLYHG WHQWDWLYH DSSURYDO WKH GDWH WKDW LV  GD\V DIWHU WKH
                GDWH DV RI ZKLFK DV WR HDFK RI WKH SDWHQWV ZLWK UHVSHFW WR ZKLFK WKH ILUVW
                DSSOLFDQW VXEPLWWHG DQG ODZIXOO\ PDLQWDLQHG D FHUWLILFDWLRQ TXDOLI\LQJ WKH
                ILUVW DSSOLFDQW IRU WKH GD\ H[FOXVLYLW\ SHULRG    DW OHDVW  RI WKH
                IROORZLQJ KDV RFFXUUHG
                $$ ,Q DQ LQIULQJHPHQW DFWLRQ EURXJKW DJDLQVW WKH DSSOLFDQW ZLWK UHVSHFW
                WR WKH SDWHQW RU LQ D GHFODUDWRU\ MXGJPHQW DFWLRQ EURXJKW E\ WKDW DSSOLFDQW
                ZLWK UHVSHFW WR WKH SDWHQW D FRXUW HQWHUV D ILQDO GHFLVLRQ IURP ZKLFK QR
                DSSHDO RWKHU WKDQ D SHWLWLRQ WR WKH 6XSUHPH &RXUW IRU D ZULW RI FHUWLRUDUL
                KDV EHHQ RU FDQ EH WDNHQ WKDW WKH SDWHQW LV LQYDOLG RU QRW LQIULQJHG


       7KH VWDWXWH GHILQHV ³WHQWDWLYH DSSURYDO´ DV ³QRWLILFDWLRQ WR DQ DSSOLFDQW    WKDW DQ
DSSOLFDWLRQ    PHHWV WKH UHTXLUHPHQWV    EXW FDQQRW UHFHLYH HIIHFWLYH DSSURYDO EHFDXVH    WKHUH
LV D SHULRG RI H[FOXVLYLW\ IRU WKH OLVWHG GUXJ´  M%LY,,GG$$
                                                    
               %% ,Q DQ LQIULQJHPHQW DFWLRQ RU D GHFODUDWRU\ MXGJPHQW DFWLRQ GHVFULEHG
               LQ VXELWHP $$ D FRXUW VLJQV D VHWWOHPHQW RUGHU RU FRQVHQW GHFUHH WKDW
               HQWHUV D ILQDO MXGJPHQW WKDW LQFOXGHV D ILQGLQJ WKDW WKH SDWHQW LV LQYDOLG RU
               QRW LQIULQJHG
 M'L,EE

       7KH VSHFLILF SURYLVLRQ DW LVVXH LQ WKLV GLVSXWH LV EE%% XQGHU ZKLFK D ILUVW JHQHULF

DSSOLFDQW FDQ IRUIHLW LWV GD\ H[FOXVLYLW\ SHULRG LI LW IDLOV WR PDUNHW WKH GUXJ ZLWKLQ  GD\V RI

D FRQVHQW GHFUHH LQ WKH VHFRQG DSSOLFDQW¶V ODZVXLW DJDLQVW WKH SDWHQW KROGHU

,,    )DFWXDO %DFNJURXQG

       2Q 0DUFK   3HUULJR VXEPLWWHG DQ $1'$ IRU DSSURYDO WR PDUNHW D JHQHULF YHUVLRQ

RI $VWUD=HQHFD¶V 3ULORVHF 27& 'HOD\HG5HOHDVH 7DEOHWV &RPSO   3HUULJR¶V $1'$ LQFOXGHG

SDUDJUDSK ,9 FHUWLILFDWLRQV IRU ERWK 86 SDWHQWV OLVWHG LQ WKH 2UDQJH %RRN IRU $VWUD=HQHFD¶V

GUXJ Id.   )'$ DSSURYHG 3HUULJR¶V $1'$ RQ -XO\   DQG LW LQIRUPHG 3HUULJR WKDW LW

ZDV HOLJLEOH IRU GD\ PDUNHWLQJ H[FOXVLYLW\ EHFDXVH LW ZDV WKH ILUVW FRPSDQ\ WR ILOH D

VXEVWDQWLDOO\ FRPSOHWH $1'$ IRU WKH SURGXFW ZLWK D SDUDJUDSK ,9 FHUWLILFDWLRQ Id.   :KLOH

PRUH WKDQ WZR \HDUV KDYH JRQH E\ 3HUULJR KDV QRW \HW PDUNHWHG LWV JHQHULF RPHSUD]ROH PDJQHVLXP

GUXJ SURGXFW Id.  

       2Q -XQH   )'$ JUDQWHG WHQWDWLYH DSSURYDO WR D VHFRQG $1'$ ILOHG E\ $XURELQGR

3KDUPD /LPLWHG DQG $XURELQGR 3KDUPD ,QF FROOHFWLYHO\ ³$XURELQGR´ IRU 2PHSUD]ROH

0DJQHVLXP 7DEOHWV 27& &RPSO   $XURELQGR¶V DSSOLFDWLRQ FDQQRW UHFHLYH ILQDO DSSURYDO



       7KH ILUVW ³ERRNHQG´ GDWH LV WKH HDUOLHU RI ³ GD\V DIWHU WKH GDWH RQ ZKLFK WKH DSSURYDO RI
WKH DSSOLFDWLRQ RI WKH ILUVW DSSOLFDQW LV PDGH HIIHFWLYH XQGHU VXESDUDJUDSK %LLL´ RU ³ PRQWKV
DIWHU WKH GDWH RI VXEPLVVLRQ RI WKH DSSOLFDWLRQ RI WKH ILUVW DSSOLFDQW´  M'L,DD

       2QFH DQ 1'$ LV DSSURYHG )'$ SXEOLVKHV WKH SDWHQW LQIRUPDWLRQ LW UHFHLYHV LQ WKH
DJHQF\¶V SXEOLFDWLRQ WLWOHG ³$SSURYHG 'UXJ 3URGXFWV ZLWK 7KHUDSHXWLF (TXLYDOHQFH (YDOXDWLRQV´
ZKLFK LV UHIHUUHG WR DV WKH ³2UDQJH %RRN´ 0HP LQ 6XSS RI 'HI¶V 0RW WR 'LVPLVV 	 2SS WR
3O¶V 5HT IRU ,QMXQFWLYH 	 'HFODUDWRU\ 5HOLHI >'NW  @ DW 
                                                 
³XQWLO WKH H[SLUDWLRQ RI 3HUULJR¶V GD\ JHQHULF H[FOXVLYLW\ XQOHVV 3HUULJR IRUIHLWV WKDW

H[FOXVLYLW\´ Id.

       2Q $XJXVW   $XURELQGR ILOHG DQ DFWLRQ DJDLQVW $VWUD=HQHFD LQ WKH 8QLWHG 6WDWHV

'LVWULFW &RXUW IRU WKH 'LVWULFW RI 1HZ -HUVH\ XQGHU  86&  M& WKH )'&$ SURYLVLRQ

DXWKRUL]LQJ FLYLO DFWLRQV IRU SDWHQW FHUWDLQW\ See Aurobindo Pharma Ltd. v. AstraZeneca AB 1R

FY '1- $XJ   ,W VRXJKW D GHFODUDWRU\ MXGJPHQW WKDW $XURELQGR¶V

RPHSUD]ROH PDJQHVLXP SURGXFW GRHV QRW LQIULQJH WKH WZR XQH[SLUHG SDWHQWV OLVWHG LQ WKH 2UDQJH

%RRN IRU 3ULORVHF 27& RU WKDW WKRVH SDWHQWV DUH LQYDOLG See id. &HUWLILFDWLRQ RI 0DUF '

'NW  @ ³   ([ $ WR 'NW

 @ ³$XURELQGR &RPSO´ ,Q LWV FRPSODLQW $XURELQGR VSHFLILFDOO\ UHIHUHQFHG LWV QHHG WR REWDLQ

D MXGJPHQW WKDW ZRXOG WULJJHU WKH GD\ SHULRG LQ ZKLFK 3HUULJR ZRXOG KDYH WR EHJLQ PDUNHWLQJ

LWV RPHSUD]ROH PDJQHVLXP $1'$ SURGXFW WR DYRLG IRUIHLWXUH RI LWV HOLJLELOLW\ IRU GD\

H[FOXVLYLW\ See $XURELQGR &RPSO     

       7KH FRXUW HQWHUHG D &RQVHQW -XGJPHQW DQG 'HFUHH LQ WKH $XURELQGR ODZVXLW RQ 6HSWHPEHU

  ZKLFK RUGHUHG DGMXGJHG DQG GHFUHHG

               ,Q OLJKW RI WKH OLFHQVH JUDQWHG XQGHU $UWLFOH  RI WKH 6HWWOHPHQW $JUHHPHQW
               WKH &RXUW HQWHUV ILQDO MXGJPHQW LQ &LYLO $FWLRQ 1R FY0/&
               7-% WKDW WKH PDNLQJ KDYLQJ PDGH XVLQJ VHOOLQJ RIIHULQJ WR VHOO LPSRUWLQJ
               RU GLVWULEXWLQJ RI WKH $XURELQGR 3URGXFW E\ $XURELQGR RU DQ\ RI LWV
               $IILOLDWHV VXFFHVVRUV DQG DVVLJQV GRHV QRW LQIULQJH WKH $VWUD=HQHFD 3DWHQWV
([  WR &RPSO >'NW  @   ³&RQVHQW -XGJPHQW DQG 'HFUHH´ see also &RPSO   3HUULJR

GLG QRW EHFRPH DZDUH RI WKLV RUGHU XQWLO 2FWREHU   EHFDXVH LW KDG RULJLQDOO\ EHHQ ILOHG

XQGHU VHDO See &RPSO  

       2Q 2FWREHU   3HUULJR VHQW )'$ D OHWWHU UHTXHVWLQJ D ³IRUPDO ± DQG

SURPSW ± GHFLVLRQ IURP )'$ ZLWK UHVSHFW WR IRUIHLWXUH RI HOLJLELOLW\ RI GD\ H[FOXVLYLW\ XQGHU

WKH VRFDOOHG µIDLOXUHWRPDUNHW SURYLVLRQV¶´ ([  WR &RPSO >'NW  @ ³3HUULJR /HWWHU´ DW 

                                                 
,W DVNHG WKH DJHQF\ WR FRQILUP WKDW WKH &RQVHQW -XGJPHQW DQG 'HFUHH REWDLQHG E\ $XURELQGR ³LV

ZKROO\ LQVXIILFLHQW WR WULJJHU WKH GD\ SHULRG XQGHU´ WKH )'&$ DQG WKDW 3HUULJR ZRXOG QRW

IRUIHLW LWV H[FOXVLYLW\ HOLJLELOLW\  GD\V DIWHU WKH GDWH RI WKH &RQVHQW -XGJPHQW DQG 'HFUHH RQ RU

DERXW 'HFHPEHU   LI LW IDLOHG WR EHJLQ FRPPHUFLDO PDUNHWLQJ RI WKH GUXJ SURGXFW DSSURYHG

XQGHU LWV $1'$ 3HUULJR /HWWHU DW ± &RPSO   *LYHQ WKH XUJHQF\ RI WKH VLWXDWLRQ 3HUULJR

DVNHG )'$ WR UHVSRQG WR LWV OHWWHU ZLWKLQ WZR ZHHNV See 3HUULJR /HWWHU DW 

       )'$ UHVSRQGHG RQ 1RYHPEHU   ([  WR &RPSO >'NW  @ ³)'$ /HWWHU´ DW

 &LWLQJ LWV ³ORQJVWDQGLQJ SROLF\ DQG SUDFWLFH´ )'$ WROG 3HUULJR WKDW LW ³GRHV QRW LQWHQG WR GHFLGH

>3HUULJR¶V@ IRUIHLWXUH TXHVWLRQ DW WKLV WLPH DQG ZLOO GR VR LI QHFHVVDU\ LI DQG ZKHQ >)'$ LV@ UHDG\

WR DSSURYH D VXEVHTXHQW >$1'$@ IRU RPHSUD]ROH PDJQHVLXP´ Id. )'$ H[SODLQHG

               2QH UHDVRQ IRU WKLV SUDFWLFH LV WR DYRLG H[SHQGLQJ OLPLWHG DJHQF\ UHVRXUFHV
               RQ H[FOXVLYLW\ DQG IRUIHLWXUH GHFLVLRQV ZKHQ VXEVHTXHQW HYHQWV PD\ UHQGHU
               WKRVH GHFLVLRQV PRRW )RU H[DPSOH D IRUIHLWXUH GHFLVLRQ ZRXOG EHFRPH
               PRRW LI QR RWKHU $1'$ DSSOLFDQW LV UHDG\ IRU DSSURYDO XQWLO WKH GD\
               H[FOXVLYLW\ SHULRG KDV H[SLUHG $V DQRWKHU H[DPSOH D GHFLVLRQ WKDW D
               FRQVHQW MXGJPHQW IDOOV ZLWKLQ VHFWLRQ M'L,EE%% ZRXOG
               EHFRPH PRRW LI WKH ILUVWILOHG DSSOLFDQW ZHUH WR EHJLQ PDUNHWLQJ WKH SURGXFW
               ZLWKLQ  GD\V RI WKH FRQVHQW MXGJPHQW
)'$ /HWWHU DW  LQWHUQDO FLWDWLRQV RPLWWHG

,,,   3URFHGXUDO +LVWRU\

       2Q 1RYHPEHU   3HUULJR ILOHG WKLV ODZVXLW DJDLQVW )'$ See &RPSO 3ODLQWLII DOVR

ILOHG D PRWLRQ IRU D WHPSRUDU\ UHVWUDLQLQJ RUGHU WKDW ZRXOG  HQMRLQ )'$ IURP ILQGLQJ WKDW EDVHG

RQ WKH 6HSWHPEHU   &RQVHQW -XGJPHQW DQG 'HFUHH 3HUULJR FRXOG IRUIHLW LWV HOLJLELOLW\ IRU

D GD\ SHULRG RI JHQHULF GUXJ PDUNHWLQJ H[FOXVLYLW\ RQ 'HFHPEHU   DQG  HQMRLQ )'$

IURP JUDQWLQJ ILQDO DSSURYDO WR $XURELQGR¶V $1'$ IRU 2PHSUD]ROH 0DJQHVLXP 'HOD\HGUHOHDVH

7DEOHWV RU DQ\ RWKHU $1'$ IURP D JHQHULF GUXJ DSSOLFDQW ZLWK D SHQGLQJ DSSOLFDWLRQ IRU

RPHSUD]ROH PDJQHVLXP WDEOHWV $SSO IRU 752 >'NW  @ 7KH &RXUW KHOG D WHOHSKRQLF FRQIHUHQFH


                                                  
RQ 1RYHPEHU   ZLWK 3HUULJR )'$ DQG $XURELQGR D SRWHQWLDO LQWHUYHQRU LQ WKH FDVH WR

GLVFXVV D EULHILQJ VFKHGXOH      $IWHU WKH WHOHSKRQLF FRQIHUHQFH WKH &RXUW FRQVROLGDWHG WKH

DSSOLFDWLRQ IRU LQMXQFWLYH UHOLHI ZLWK WKH PHULWV XQGHU )HGHUDO 5XOH RI &LYLO 3URFHGXUH D DQG

LW GHQLHG WKH PRWLRQ IRU WHPSRUDU\ UHVWUDLQLQJ RUGHU DV PRRW See 0LQ 2UGHU 1RY  

       3ODLQWLII¶V FRPSODLQW FRQWDLQV WZR FRXQWV &RXQW , DOOHJHV WKDW ³)'$ KDV XQODZIXOO\ IDLOHG

WR UHQGHU D GHWHUPLQDWLRQ ZKHWKHU WKH 6HSWHPEHU  &RQVHQW -XGJPHQW PHHWV WKH VWDWXWRU\

UHTXLUHPHQWV WR WULJJHU WKH GD\ IDLOXUHWRPDUNHW SHULRG´ &RPSO   &RXQW ,, VHHNV D

GHFODUDWRU\ MXGJPHQW IURP WKH &RXUW WKDW WKH &RQVHQW -XGJPHQW DQG 'HFUHH ³GLG QRW WULJJHU WKH

GD\ SHULRG XQGHU WKH VWDWXWH IRU 3HUULJR WR FRPPHQFH PDUNHWLQJ E\ 'HFHPEHU  RU IRUIHLW

HOLJLELOLW\ IRU GD\ JHQHULF H[FOXVLYLW\´ Id.  

       2Q 1RYHPEHU   )'$ ILOHG D PRWLRQ WR GLVPLVV ERWK FRXQWV LQ WKH FRPSODLQW IRU

IDLOXUH WR VWDWH D FODLP XQGHU )HGHUDO 5XOH RI &LYLO 3URFHGXUH E DQG WR GLVPLVV &RXQW ,, IRU

ODFN RI VXEMHFW PDWWHU MXULVGLFWLRQ SXUVXDQW WR )HGHUDO 5XOH RI &LYLO 3URFHGXUH E 'HI¶V

0RW WR 'LVPLVV >'NW  @ ³'HI¶V 0RW´ 0HP LQ 6XSS RI 'HI¶V 0RW 	 2SS WR 3O¶V 5HT IRU

,QMXQFWLYH 	 'HFODUDWRU\ 5HOLHI >'NW  @ ³'HI¶V 0HP´ 2Q WKH VDPH GD\ $XURELQGR ILOHG

D PRWLRQ WR LQWHUYHQH LQ WKH FDVH ZKLFK WKH &RXUW JUDQWHG DV ZHOO DV DQ RSSRVLWLRQ WR 3HUULJR¶V

DSSOLFDWLRQ IRU WHPSRUDU\ UHVWUDLQLQJ RUGHU See 1RWLFH RI 0RW WR ,QWHUYHQH >'NW  @ 0LQ 2UGHU

1RY   $XURELQGR¶V 0HP RI /DZ LQ 2SS WR 3O¶V $SSO IRU 752 >'NW  @

³$XURELQGR¶V 0HP´       3HUULJR ILOHG LWV RSSRVLWLRQ WR GHIHQGDQW¶V PRWLRQ WR GLVPLVV RQ



        (YHQ WKRXJK WKH &RXUW KDG DOUHDG\ GHQLHG 3HUULJR¶V DSSOLFDWLRQ IRU D WHPSRUDU\ UHVWUDLQLQJ
RUGHU DV PRRW DQG PDGH LW FOHDU WR WKH SDUWLHV WKDW WKH FDVH ZDV FRQVROLGDWHG ZLWK WKH PHULWV DQG
WKDW GHIHQGDQW DQG ³DQ\ SRWHQWLDO LQWHUYHQRU´ PXVW ILOH D ³UHVSRQVLYH SOHDGLQJ´ $XURELQGR RSWHG
WR ILOH DQ RSSRVLWLRQ WR WKH DSSOLFDWLRQ IRU D WHPSRUDU\ UHVWUDLQLQJ RUGHU See 0LQ 2UGHU 1RY 
 %XW WKH &RXUW PXVW DGGUHVV ZKHWKHU LW KDV VXEMHFW PDWWHU MXULVGLFWLRQ RYHU SODLQWLII¶V FODLPV
ZKHWKHU RU QRW HDFK GHIHQGDQW KDV PRYHG WR GLVPLVV RQ WKDW EDVLV


                                                  
1RYHPEHU   3HUULJR¶V 2PQLEXV 2SS WR 'HI¶V 0RW 	 $XURELQGR¶V 0HP >'NW  @

³3O¶V 2SS´

                                   67$1'$5' 2) 5(9,(:

       ,Q HYDOXDWLQJ D PRWLRQ WR GLVPLVV XQGHU HLWKHU 5XOH E RU E WKH &RXUW PXVW

³WUHDW WKH FRPSODLQW¶V IDFWXDO DOOHJDWLRQV DV WUXH DQG PXVW JUDQW SODLQWLII µWKH EHQHILW RI DOO

LQIHUHQFHV WKDW FDQ EH GHULYHG IURP WKH IDFWV DOOHJHG¶´ Sparrow v. United Air Lines, Inc. 

)G   '& &LU  LQWHUQDO FLWDWLRQV RPLWWHG TXRWLQJ Schuler v. United States

 )G   '& &LU  see also Am. Nat’l Ins. Co. v. FDIC  )G  

'& &LU  1HYHUWKHOHVV WKH &RXUW QHHG QRW DFFHSW LQIHUHQFHV GUDZQ E\ WKH SODLQWLII LI WKRVH

LQIHUHQFHV DUH XQVXSSRUWHG E\ IDFWV DOOHJHG LQ WKH FRPSODLQW QRU PXVW WKH &RXUW DFFHSW SODLQWLII¶V

OHJDO FRQFOXVLRQV Browning v. Clinton  )G   '& &LU 

,     6XEMHFW 0DWWHU -XULVGLFWLRQ

       8QGHU 5XOH E WKH SODLQWLII EHDUV WKH EXUGHQ RI HVWDEOLVKLQJ MXULVGLFWLRQ E\ D

SUHSRQGHUDQFH RI WKH HYLGHQFH See Lujan v. Defs. of Wildlife  86    Shekoyan

v. Sibley Int’l Corp.  ) 6XSS G   ''&  )HGHUDO FRXUWV DUH FRXUWV RI OLPLWHG

MXULVGLFWLRQ DQG WKH ODZ SUHVXPHV WKDW ³D FDXVH OLHV RXWVLGH WKLV OLPLWHG MXULVGLFWLRQ´ Kokkonen v.

Guardian Life Ins. Co. of Am.  86    see also Gen. Motors Corp. v. EPA 

)G   '& &LU  ³$V D FRXUW RI OLPLWHG MXULVGLFWLRQ ZH EHJLQ DQG HQG ZLWK DQ

H[DPLQDWLRQ RI RXU MXULVGLFWLRQ´ ³>%@HFDXVH VXEMHFWPDWWHU MXULVGLFWLRQ LV µDQ $UW>LFOH@ ,,, DV

ZHOO DV D VWDWXWRU\ UHTXLUHPHQW    QR DFWLRQ RI WKH SDUWLHV FDQ FRQIHU VXEMHFWPDWWHU MXULVGLFWLRQ



       6LQFH SODLQWLII IDLOHG WR DGGUHVV WKH PRWLRQ WR GLVPLVV &RXQW ,, LQ LWV SOHDGLQJ WKH &RXUW
RUGHUHG SODLQWLII WR VKRZ FDXVH ZK\ LI WKH &RXUW FRQFOXGHG WKDW SODLQWLII KDG IDLOHG WR DOOHJH D
YLRODWLRQ RI WKH $3$ LQ &RXQW , LW ZRXOG KDYH VXEMHFW PDWWHU MXULVGLFWLRQ RYHU &RXQW ,, 0LQ
2UGHU 1RY   3ODLQWLII UHVSRQGHG WKH QH[W GD\ See 3HUULJR¶V 5HVS WR 2UGHU WR 6KRZ
&DXVH >'NW  @
                                                 
XSRQ D IHGHUDO FRXUW¶´ Akinseye v. Dist. of Columbia  )G   '& &LU  TXRWLQJ

Ins. Corp. of Ir., Ltd. v. Compagnie des Bauxites de Guinee  86   

        :KHQ FRQVLGHULQJ D PRWLRQ WR GLVPLVV IRU ODFN RI MXULVGLFWLRQ XQOLNH ZKHQ GHFLGLQJ D

PRWLRQ WR GLVPLVV XQGHU 5XOH E WKH FRXUW ³LV QRW OLPLWHG WR WKH DOOHJDWLRQV RI WKH FRPSODLQW´

Hohri v. United States  )G   '& &LU  vacated on other grounds  86

  5DWKHU ³D FRXUW PD\ FRQVLGHU VXFK PDWHULDOV RXWVLGH WKH SOHDGLQJV DV LW GHHPV

DSSURSULDWH WR UHVROYH WKH TXHVWLRQ >RI@ ZKHWKHU LW KDV MXULVGLFWLRQ WR KHDU WKH FDVH´ Scolaro v.

D.C. Bd. of Elections & Ethics  ) 6XSS G   ''&  FLWLQJ Herbert v. Nat’l

Acad. of Scis.  )G   '& &LU  see also Jerome Stevens Pharms. Inc. v. FDA

 )G   '& &LU 

,,     )DLOXUH WR 6WDWH D &ODLP

        ³7R VXUYLYH D >5XOH E@ PRWLRQ WR GLVPLVV D FRPSODLQW PXVW FRQWDLQ VXIILFLHQW IDFWXDO

PDWWHU DFFHSWHG DV WUXH WR µVWDWH D FODLP WR UHOLHI WKDW LV SODXVLEOH RQ LWV IDFH¶´ Ashcroft v. Iqbal

 86    TXRWLQJ Bell Atl. Corp. v. Twombly  86    ,Q Iqbal

WKH 6XSUHPH &RXUW UHLWHUDWHG WKH WZR SULQFLSOHV XQGHUO\LQJ LWV GHFLVLRQ LQ Twombly ³)LUVW WKH

WHQHW WKDW D FRXUW PXVW DFFHSW DV WUXH DOO RI WKH DOOHJDWLRQV FRQWDLQHG LQ D FRPSODLQW LV LQDSSOLFDEOH

WR OHJDO FRQFOXVLRQV´ DQG ³>V@HFRQG RQO\ D FRPSODLQW WKDW VWDWHV D SODXVLEOH FODLP IRU UHOLHI

VXUYLYHV D PRWLRQ WR GLVPLVV´ Id. DW ±

        $ FODLP LV IDFLDOO\ SODXVLEOH ZKHQ WKH SOHDGHG IDFWXDO FRQWHQW ³DOORZV WKH FRXUW WR GUDZ WKH

UHDVRQDEOH LQIHUHQFH WKDW WKH GHIHQGDQW LV OLDEOH IRU WKH PLVFRQGXFW DOOHJHG´ Id. DW  FLWLQJ

Twombly  86 DW  ³7KH SODXVLELOLW\ VWDQGDUG LV QRW DNLQ WR D µSUREDELOLW\ UHTXLUHPHQW¶

EXW LW DVNV IRU PRUH WKDQ D VKHHU SRVVLELOLW\ WKDW D GHIHQGDQW KDV DFWHG XQODZIXOO\´ Id. TXRWLQJ

Twombly  86 DW  $ SOHDGLQJ PXVW RIIHU PRUH WKDQ ³ODEHOV DQG FRQFOXVLRQV´ RU D



                                                   
³IRUPXODLF UHFLWDWLRQ RI WKH HOHPHQWV RI D FDXVH RI DFWLRQ´ id. TXRWLQJ Twombly  86 DW 

DQG ³>W@KUHDGEDUH UHFLWDOV RI WKH HOHPHQWV RI D FDXVH RI DFWLRQ VXSSRUWHG E\ PHUH FRQFOXVRU\

VWDWHPHQWV GR QRW VXIILFH´ Id. FLWLQJ Twombly  86 DW 

        :KHQ FRQVLGHULQJ D PRWLRQ WR GLVPLVV XQGHU 5XOH E WKH &RXUW LV ERXQG WR FRQVWUXH

D FRPSODLQW OLEHUDOO\ LQ WKH SODLQWLII¶V IDYRU DQG LW VKRXOG JUDQW WKH SODLQWLII ³WKH EHQHILW RI DOO

LQIHUHQFHV WKDW FDQ EH GHULYHG IURP WKH IDFWV DOOHJHG´ Kowal v. MCI Commc’ns Corp.  )G

  '& &LU  1HYHUWKHOHVV WKH &RXUW QHHG QRW DFFHSW LQIHUHQFHV GUDZQ E\ WKH

SODLQWLII LI WKRVH LQIHUHQFHV DUH XQVXSSRUWHG E\ IDFWV DOOHJHG LQ WKH FRPSODLQW QRU PXVW WKH &RXUW

DFFHSW SODLQWLII¶V OHJDO FRQFOXVLRQV See id. see also Browning v. Clinton  )G   '&

&LU  ,Q UXOLQJ XSRQ D PRWLRQ WR GLVPLVV IRU IDLOXUH WR VWDWH D FODLP D FRXUW PD\ RUGLQDULO\

FRQVLGHU RQO\ ³WKH IDFWV DOOHJHG LQ WKH FRPSODLQW GRFXPHQWV DWWDFKHG DV H[KLELWV RU LQFRUSRUDWHG

E\ UHIHUHQFH LQ WKH FRPSODLQW DQG PDWWHUV DERXW ZKLFK WKH &RXUW PD\ WDNH MXGLFLDO QRWLFH´

Gustave-Schmidt v. Chao  ) 6XSS G   ''&  FLWLQJ EEOC v. St. Francis

Xavier Parochial Sch.  )G  ± '& &LU 

                                              $1$/<6,6

        7KH $3$ DXWKRUL]HV MXGLFLDO UHYLHZ ZKHUH ³>D@ SHUVRQ VXIIHU>V@ OHJDO ZURQJ EHFDXVH RI

DJHQF\ DFWLRQ RU >LV@ DGYHUVHO\ DIIHFWHG RU DJJULHYHG E\ DJHQF\ DFWLRQ ZLWKLQ WKH PHDQLQJ RI D

UHOHYDQW VWDWXWH´  86&   ³$JHQF\ DFWLRQ´ LV GHILQHG WR LQFOXGH ³WKH ZKROH RU D SDUW RI

DQ DJHQF\ UXOH RUGHU OLFHQVH VDQFWLRQ UHOLHI RU WKH HTXLYDOHQW RU GHQLDO WKHUHRI RU failure to act´

 86&   HPSKDVLV DGGHG :KHUH QR RWKHU VWDWXWH SURYLGHV D SULYDWH ULJKW RI DFWLRQ

DV LV WKH FDVH KHUH WKH DJHQF\ DFWLRQ FRPSODLQHG RI PXVW EH ³ILQDO DJHQF\ DFWLRQ´

See  86&   Norton v. S. Utah Wilderness Alliance  86  ± 




                                                   
       7KH $3$ SURYLGHV WZR PHWKRGV E\ ZKLFK D SODLQWLII PD\ VHHN UHOLHI $ FRXUW PD\ 

³FRPSHO DJHQF\ DFWLRQ XQODZIXOO\ ZLWKKHOG RU XQUHDVRQDEO\ GHOD\HG´  86&   RU 

³KROG XQODZIXO DQG VHW DVLGH DJHQF\ DFWLRQ´ WKDW LV DPRQJ RWKHU WKLQJV ³DUELWUDU\ FDSULFLRXV DQ

DEXVH RI GLVFUHWLRQ RU RWKHUZLVH QRW LQ DFFRUGDQFH ZLWK WKH ODZ´  86&   $OWKRXJK

3HUULJR SRLQWV RXW LQ &RXQW , WKDW VHFWLRQ  DXWKRUL]HV D SDUW\ ZURQJHG E\ DJHQF\ DFWLRQ WR VHHN

UHYLHZ see &RPSO   LW GRHV QRW LGHQWLI\ WKH VSHFLILF $3$ SURYLVLRQ XQGHU ZKLFK LW SXUSRUWV

WR EULQJ LWV FODLP See id.  ± 7KH FRPSODLQW LV UHSOHWH ZLWK UHIHUHQFHV WR ³XQUHDVRQDEOH

GHOD\´ see, e.g. id.   id. DW ± KHDGLQJV EXW SODLQWLII¶V PHPRUDQGXP LQ RSSRVLWLRQ WR WKH

PRWLRQ WR GLVPLVV DGYDQFHV DQ DUJXPHQW WKDW WKH )'$ OHWWHU FRQVWLWXWHV ILQDO DJHQF\ DFWLRQ WKDW

ZDV DUELWUDU\ DQG FDSULFLRXV 3O¶V 2SS DW ± 3HUULJR VWDWHV LQ LWV RSSRVLWLRQ WKDW &RXQW , LV

JURXQGHG RQ ERWK VHFWLRQV  DQG  EXW LW IDLOV WR VWDWH D FODLP XQGHU HLWKHU VHFWLRQ

,     7KH &RXUW ZLOO GLVPLVV &RXQW , EHFDXVH SODLQWLII KDV IDLOHG WR VWDWH D FODLP XQGHU WKH
       $3$
       7R VWDWH D FODLP XQGHU VHFWLRQ  D SODLQWLII PXVW DVN WKH &RXUW WR ³FRPSHO DJHQF\

DFWLRQ´ DQG WKH DJHQF\ PXVW EH VWDWXWRULO\ UHTXLUHG WR WDNH WKDW DFWLRQ 3ODLQWLII KDV QRW DOOHJHG

VXIILFLHQW IDFWV WR PHHW HLWKHU UHTXLUHPHQW KHUH

       $V DQ LQLWLDO PDWWHU WKH FRPSODLQW GRHV QRW FRQWDLQ DQ\ UHTXHVW WKDW WKH &RXUW ³FRPSHO

DJHQF\ DFWLRQ´ EXW LQVWHDG LW DVNV WKH &RXUW WR VWHS LQWR )'$¶V VKRHV DQG GHFLGH WKH H[FOXVLYLW\

LVVXH LWVHOI See &RPSO   ³%HFDXVH )'$ KDV IDLOHG WR UHQGHU D WLPHO\ GHFLVLRQ WKLV &RXUW

VKRXOG DGGUHVV WKH LVVXH WKDW )'$ ZLOO QRW ± DQG KDV UHIXVHG WR ± DGGUHVV´ 6R SODLQWLII¶V FODLP

XQGHU VHFWLRQ  IDLOV RQ WKLV JURXQG DORQH

       0RUHRYHU D FODLP XQGHU VHFWLRQ  ³FDQ SURFHHG RQO\ ZKHUH D SODLQWLII DVVHUWV WKDW DQ

DJHQF\ IDLOHG WR WDNH D discrete DJHQF\ DFWLRQ WKDW LW LV required to take´ Norton  86 DW 

HPSKDVLV LQ RULJLQDO 3HUULJR GRHV QRW DOOHJH WKDW )'$ ZDV UHTXLUHG E\ VWDWXWH RU UHJXODWLRQ WR


                                                    
DQVZHU LWV LQTXLU\ UHJDUGLQJ LWV H[FOXVLYLW\ HOLJLELOLW\ DW DOO PXFK OHVV WKDW LW ZDV ERXQG WR GR VR

E\ DQ\ SDUWLFXODU GDWH See Hi-Tech Pharmacal Co. v. FDA  ) 6XSS G   ''& 

KROGLQJ WKDW WKH FRPSDQ\ IDLOHG WR GHPRQVWUDWH DQ\ VXFFHVV RQ WKH PHULWV EHFDXVH XQGHU VHFWLRQ

 ³UHVROYLQJ +L7HFK¶V HQWLWOHPHQW WR H[FOXVLYLW\ LV QRW D GLVFUHWH DJHQF\ DFWLRQ WKDW WKH

)'$ LV UHTXLUHG WR WDNH SXUVXDQW WR VWDWXWH RU UHJXODWLRQ E\ D WLPH FHUWDLQ´ 1RU GRHV 3HUULJR

SURYLGH DQ\ DXWKRULW\ IRU WKLV SURSRVLWLRQ LQ LWV RSSRVLWLRQ

        3ODLQWLII KDV DOVR IDLOHG WR VWDWH D FODLP XQGHU VHFWLRQ  WKDW )'$¶V DJHQF\ DFWLRQ ZDV

³DUELWUDU\ FDSULFLRXV DQ DEXVH RI GLVFUHWLRQ RU RWKHUZLVH QRW LQ DFFRUGDQFH ZLWK WKH ODZ´ EHFDXVH

SODLQWLII KDV QRW DOOHJHG WKDW )'$ WRRN D ³ILQDO DJHQF\ DFWLRQ´ See  86&   Nat’l Ass’n of

Home Builders v. EPA  )G   Q '& &LU  ³8QGHU WKH ODZ RI WKLV &LUFXLW ILQDO

DJHQF\ DFWLRQ LV QRW D MXULVGLFWLRQDO UHTXLUHPHQW EXW EHDUV RQ WKH H[LVWHQFH RI DQ $3$ FODLP´

FLWLQJ Trudeau v. FTC  )G  ± '& &LU 

        7KH 6XSUHPH &RXUW HVWDEOLVKHG D WZRSDUW WHVW IRU GHWHUPLQLQJ ZKHWKHU DQ DJHQF\ DFWLRQ

TXDOLILHV DV ILQDO VR DV WR EH VXEMHFW WR MXGLFLDO UHYLHZ



       3HUULJR FRQWHQGV WKDW ³)'$ LV UHTXLUHG WR WLPHO\ DSSURYH $1'$¶V´
XQGHU  86&  E DQG WKDW LW PXVW SURYLGH ³SURPSW QRWLFH RI WKH GHQLDO´ RI D ZULWWHQ
DSSOLFDWLRQ XQGHU  86&  H 3O¶V 2SS DW ± ± %XW WKRVH REOLJDWLRQV UHODWH WR WKH
DSSURYDO RI $XURELQGR¶V $1'$ DQG WKH FRPSODLQW FRQWDLQV QR DOOHJDWLRQV WKDW WKH IDLOXUH WR
GHFLGH $XURELQGR¶V DSSOLFDWLRQ DQG JLYH 3HUULJR QRWLFH RI D GHQLDO SULRU WR 'HFHPEHU  
YLRODWHV WKH $3$ )XUWKHU DQ\ UHOLDQFH RQ  E DV D ³VWDWXWRU\ GLUHFWLYH´ WKDW UHTXLUHG )'$
WR PDNH D GHFLVLRQ E\ 'HFHPEHU   LV XQSHUVXDVLYH See $SSO IRU 752 DW ± 3O¶V 2SS
DW ± 6HFWLRQ E SURYLGHV ³>Z@LWK GXH UHJDUG IRU WKH FRQYHQLHQFH DQG QHFHVVLW\ RI WKH
SDUWLHV RU WKHLU UHSUHVHQWDWLYHV DQG ZLWKLQ D UHDVRQDEOH WLPH HDFK DJHQF\ VKDOO SURFHHG WR FRQFOXGH
D PDWWHU SUHVHQWHG WR LW´  86&  E 7RJHWKHU VHFWLRQV E DQG  ³JLYH FRXUWV
DXWKRULW\ WR UHYLHZ RQJRLQJ DJHQF\ SURFHHGLQJV WR HQVXUH WKDW WKH\ UHVROYH WKH TXHVWLRQV LQ LVVXH
ZLWKLQ D UHDVRQDEOH WLPH´ Pub. Citizen Health Research Grp. v. Comm’r, FDA  )G  
'& &LU  FLWLQJ Public Citizen Health Research Grp. v. Auchter  )G  
'& &LU  %XW VHFWLRQ E¶V JHQHUDO GLUHFWLYH ³LV D IDU FU\ IURP WKH µGLVFUHWH DJHQF\
DFWLRQ¶ WKDW FRXUWV UHTXLUH ZKHQ LVVXLQJ DQ RUGHU FRPSHOOLQJ DJHQF\ DFWLRQ µXQODZIXOO\ ZLWKKHOG
RU XQUHDVRQDEO\ GHOD\HG¶´ Hi-Tech Pharmacal Co.  ) 6XSS G DW  $QG DV QRWHG DERYH
3HUULJR KDV QRW DFWXDOO\ DVNHG WKH &RXUW WR FRPSHO DQ\ DJHQF\ DFWLRQ LQ WKLV FDVH
                                                  
               )LUVW WKH DFWLRQ PXVW PDUN WKH FRQVXPPDWLRQ RI WKH DJHQF\¶V
               GHFLVLRQPDNLQJ SURFHVV ± LW PXVW QRW EH RI D PHUHO\ WHQWDWLYH RU
               LQWHUORFXWRU\ QDWXUH $QG VHFRQG WKH DFWLRQ PXVW EH RQH E\ ZKLFK ULJKWV
               RU REOLJDWLRQV KDYH EHHQ GHWHUPLQHG RU IURP ZKLFK OHJDO FRQVHTXHQFHV ZLOO
               IORZ
Bennett v. Spear  86  ±  LQWHUQDO TXRWDWLRQ PDUNV DQG FLWDWLRQV RPLWWHG

3ODLQWLII¶V FRPSODLQW GRHV QRW FRQWDLQ VXIILFLHQW IDFWV WR DOOHJH WKDW )'$¶V IDLOXUH WR ³UHQGHU D

WLPHO\ GHFLVLRQ´ ZDV D ILQDO DJHQF\ DFWLRQ See &RPSO  ±

       )'$¶V OHWWHU WR 3HUULJR LWVHOI LOOXVWUDWHV WKDW )'$¶V UHIXVDO WR GHFLGH WKH H[FOXVLYLW\ LVVXH

GLG QRW TXDOLI\ DV ILQDO DJHQF\ DFWLRQ XQGHU WKH 6XSUHPH &RXUW¶V WZRSDUW WHVW :KHQ WKH DJHQF\

JLYHV DQ LQGLFDWLRQ WKDW LWV GHFLVLRQ LV VXEMHFW WR IXUWKHU FRQVLGHUDWLRQ RU SRVVLEOH PRGLILFDWLRQ LWV

DFWLRQ LV QRW ILQDO See FTC v. Standard Oil Co.  86    Sw. Airlines Co. v.

DOT  )G   '& &LU  ILQGLQJ '27¶V OHWWHU ZKLFK LQLWLDWHG D SURFHHGLQJ WR

GHDO ZLWK LVVXHV GHVFULEHG LQ WKH OHWWHU GLG QRW TXDOLI\ DV ILQDO DJHQF\ DFWLRQ +HUH )'$ VWDWHG

WKDW LW ZRXOG QRW GHFLGH WKH IRUIHLWXUH TXHVWLRQ LQ UHVSRQVH WR 3HUULJR¶V LQTXLU\ EXW LW ZRXOG ³GR

VR LI QHFHVVDU\ LI DQG ZKHQ >LW LV@ UHDG\ WR DSSURYH D VXEVHTXHQW DEEUHYLDWHG QHZ GUXJ DSSOLFDWLRQ

³$1'$´ IRU RPHSUD]ROH PDJQHVLXP´ )'$ /HWWHU DW  )'$ DOVR WROG 3HUULJR WKDW LW ZDV ³LQ

WKH SURFHVV RI DVNLQJ DQ\ RWKHU DSSOLFDQWV ZLWK DQ $1'$ IRU RPHSUD]ROH PDJQHVLXP IRU WKHLU

YLHZV´ DQG WKDW LW ZRXOG ³FRQVLGHU WKHLU YLHZV LQ PDNLQJ >D@ GHFLVLRQ´ Id. DW  3XWWLQJ RII D

GHFLVLRQ LV FHUWDLQO\ QRW D FRQVXPPDWLRQ RI WKH DJHQF\¶V GHFLVLRQPDNLQJ SURFHVV See Bennett

 86 DW ±

       0RUH LPSRUWDQW )'$¶V IDLOXUH WR DQVZHU 3HUULJR¶V TXHVWLRQ RQ WKH IRUIHLWXUH LVVXH GLG QRW

GHWHUPLQH HLWKHU SDUW\¶V OHJDO ULJKWV RU REOLJDWLRQV See Bennett  86 DW ± Envtl. Def.

Fund, Inc. v. Hardin  )G   '& &LU  REVHUYLQJ WKDW MXGLFLDO UHYLHZ RI DQ

DJHQF\¶V IDLOXUH WR DFW LV DXWKRUL]HG ³ZKHQ DGPLQLVWUDWLYH LQDFWLRQ KDV SUHFLVHO\ WKH VDPH LPSDFW

RQ WKH ULJKWV RI WKH SDUWLHV DV GHQLDO RI UHOLHI´ )'$¶V LQDFWLRQ KDV QRW KDG WKH VDPH LPSDFW RQ

                                                  
3HUULJR DV DQ H[SUHVV GHQLDO RI UHOLHI LH D ILQGLQJ WKDW WKH IRUIHLWXUH SURYLVLRQ KDV EHHQ WULJJHUHG

ZKLFK ZRXOG GHWHUPLQH WKH VFRSH RI WKH SDUWLHV ULJKWV See Hi-Tech Pharmacal Co.  ) 6XSS

G DW  3HUULJR LQVLVWV WKDW WKH ³DEVHQFH RI DQ )'$ GHFLVLRQ    KDV WKH VDPH SUDFWLFDO LPSDFW

RQ 3HUULJR DV D K\SRWKHWLFDO )'$ GHFLVLRQ WKDW 3HUULJR KDV IRUIHLWHG H[FOXVLYLW\´ VLQFH ERWK IRUFH

³3HUULJR WR ODXQFK SULRU WR WKH SRWHQWLDO GDWH RI IRUIHLWXUH RU ULVN FRPSOHWH IRUIHLWXUH´ 3O¶V 2SS

DW ± +RZHYHU 3HUULJR JORVVHV RYHU WKH PDLQ GLIIHUHQFH EHWZHHQ WKH WZR VFHQDULRV IRUIHLWXUH

DQG risk RI IRUIHLWXUH $ GHFLVLRQ IURP )'$ WKDW WKH GD\ SHULRG ZDV WULJJHUHG ZRXOG UHVXOW LQ

IRUIHLWXUH RI WKH H[FOXVLYLW\ SHULRG LI 3HUULJR FKRVH QRW WR PDUNHW LWV SURGXFW ZKLOH WKH DEVHQFH RI

DQ )'$ GHFLVLRQ OHDYHV 3HUULJR LQ WKH SRVLWLRQ WKDW LW risks IRUIHLWXUH LI LW GRHV QRW PDUNHW LWV

SURGXFW $OWKRXJK )'$¶V LQDFWLRQ KDV GHQLHG 3HUULJR WKH FHUWDLQW\ LW UHTXHVWHG DV WR WKH SDUWLHV¶

ULJKWV LW GRHV QRW ULVH WR WKH OHYHO RI D ILQDO DJHQF\ DFWLRQ EHFDXVH WKH VWDWXV RI WKH SDUWLHV¶ ULJKWV

UHPDLQV XQFKDQJHG $V EHIRUH 3HUULJR KROGV WKH NH\V WR HQMR\LQJ LWV H[FOXVLYLW\ SHULRG

         $EVHQW ILQDO DJHQF\ DFWLRQ WR UHYLHZ DQ\ FODLP XQGHU VHFWLRQ  LV SUHPDWXUH

7KHUHIRUH WKH &RXUW ZLOO JUDQW GHIHQGDQW¶V PRWLRQ DQG GLVPLVV &RXQW ,

,,      7KH &RXUW ZLOO GLVPLVV &RXQW ,, VHHNLQJ D GHFODUDWRU\ MXGJPHQW

         3HUULJR DOVR VHHNV D GHFODUDWLRQ WKDW WKH ³&RQVHQW -XGJPHQW DQG 'HFUHH GRHV QRW PHHW WKH

UHTXLUHPHQWV RI WKH >)'&$@ DQG GLG QRW WULJJHU WKH GD\ SHULRG XQGHU WKH VWDWXWH IRU 3HUULJR WR

FRPPHQFH PDUNHWLQJ E\ 'HFHPEHU  RU IRUIHLW HOLJLELOLW\ IRU GD\ JHQHULF H[FOXVLYLW\´

&RPSO   +RZHYHU SODLQWLIIV KDYH QRW DOOHJHG D FRJQL]DEOH FDXVH RI DFWLRQ DQG WKHUHIRUH KDYH

QR EDVLV XSRQ ZKLFK WR VHHN GHFODUDWRU\ UHOLHI See Ali v. Rumsfeld  )G   '& &LU



         7KH 'HFODUDWRU\ -XGJPHQW $FW SURYLGHV WKDW ³>L@Q D FDVH RI DFWXDO FRQWURYHUV\ ZLWKLQ LWV

MXULVGLFWLRQ´ D FRXUW ³PD\ GHFODUH WKH ULJKWV DQG RWKHU OHJDO UHODWLRQV RI DQ\ LQWHUHVWHG SDUW\



                                                   
VHHNLQJ VXFK GHFODUDWLRQ ZKHWKHU RU QRW IXUWKHU UHOLHI LV RU FRXOG EH VRXJKW´  86&  D

%XW WKH 'HFODUDWRU\ -XGJPHQW $FW ³LV QRW DQ LQGHSHQGHQW VRXUFH RI IHGHUDO MXULVGLFWLRQ´ C&E

Servs., Inc. v. D.C. Water & Sewer Auth.  )G   '& &LU  TXRWLQJ Schilling v.

Rogers  86    ³5DWKHU µWKH DYDLODELOLW\ RI GHFODUDWRU\ UHOLHI SUHVXSSRVHV WKH

H[LVWHQFH RI D MXGLFLDOO\ UHPHGLDEOH ULJKW¶´ Rumsfeld  )G DW  TXRWLQJ C&E Servs., Inc.

 )G DW  LQWHUQDO HGLWV RPLWWHG

       3ODLQWLII LQVLVWV QRQHWKHOHVV WKDW LW KDV DOOHJHG WKH H[LVWHQFH RI DQ DFWXDO FRQWURYHUV\ ZKLFK

WKH &RXUW PD\ UHVROYH XQGHU WKH 'HFODUDWRU\ -XGJPHQW $FW %XW WKH FRPSODLQW GRHV QRW DUWLFXODWH

DQ DFWXDO FRQWURYHUV\ EHWZHHQ WKH SDUWLHV see McManus v. Dist. of Columbia  ) 6XSS G 

 ''&  SODLQWLII RQO\ VWDWHV FRQFOXVRULO\ WKDW ³>W@KHUH LV D FDVH RI DFWXDO FRQWURYHUV\

ZLWKLQ WKH MXULVGLFWLRQ RI WKLV &RXUW´ &RPSO   $QG WKH FRPSODLQW GRHV QRW VSHFLI\ DQ\ FDXVH

RI DFWLRQ WKURXJK ZKLFK WKH &RXUW PD\ H[HUFLVH VXEMHFW PDWWHU MXULVGLFWLRQ VLQFH 3HUULJR KDV IDLOHG

WR VWDWH D FODLP XQGHU WKH $3$ See Rumsfeld  )G DW  3HUULJR LV HVVHQWLDOO\ DVNLQJ WKH

&RXUW WR LVVXH DQ DGYLVRU\ RSLQLRQ EXW WKH &RXUW LV SURKLELWHG IURP GRLQJ VR Golden v. Zwickler

 86    ³7KH IHGHUDO FRXUWV HVWDEOLVKHG SXUVXDQW WR $UWLFOH ,,, RI WKH &RQVWLWXWLRQ

GR QRW UHQGHU DGYLVRU\ RSLQLRQV´ LQWHUQDO HGLWV RPLWWHG see Aetna Life Ins. Co. v. Haworth 

86    ³,W PXVW EH D UHDO DQG VXEVWDQWLDO FRQWURYHUV\ DGPLWWLQJ RI VSHFLILF UHOLHI




                                                 
WKURXJK D GHFUHH RI D FRQFOXVLYH FKDUDFWHU DV GLVWLQJXLVKHG IURP DQ RSLQLRQ DGYLVLQJ ZKDW WKH ODZ

ZRXOG EH XSRQ D K\SRWKHWLFDO VWDWH RI IDFWV´



       3HUULJR VXJJHVWV WKDW WKH FDVH SUHVHQWV DQ DFWXDO FRQWURYHUV\ EHWZHHQ WKH WZR $1'$
DSSOLFDQWV FRQFHUQLQJ ZKHWKHU 3HUULJR ZLOO KDYH IRUIHLWHG LWV H[FOXVLYLW\ DV RI 0RQGD\ 'HFHPEHU
 7KDW LVVXH LV QRW ULSH VLQFH WKH )'$ KDV QRW \HW JUDQWHG $XURELQGR¶V DSSOLFDWLRQ DQG LW LV
SRVVLEOH WKDW WKH )'$ ZLOO GHWHUPLQH WKDW WKH FRQVHQW GHFUHH GLG QRW VWDUW WKH FORFN DQG WKDW 3HUULJR
KDV QRW IRUIHLWHG LWV H[FOXVLYLW\ %XW DV 3HUULJR SRLQWV RXW LI WKH )'$ JUDQWV $XURELQGR¶V $1'$
WKH PRPHQW 3HUULJR¶V FODLP EHFRPHV ULSH LW ZLOO DOVR EHFRPH PRRW WKH  GD\V ZLOO KDYH HODSVHG
3HUULJR XUJHV WKH &RXUW WR DFW JLYHQ WKRVH XQLTXH FLUFXPVWDQFHV 7KH &RXUW LV QRW SHUVXDGHG WKDW
WKLV JLYHV ULVH WR VXEMHFW PDWWHU MXULVGLFWLRQ EXW LQ DQ\ HYHQW WKH &RXUW REVHUYHV WKDW WKHUH VHYHUDO
VLJQLILFDQW SUREOHPV ZLWK 3HUULJR¶V DSSURDFK
        )LUVW RI DOO WKH FRQXQGUXP LV ODUJHO\ VHOILQIOLFWHG VLQFH WKHUH LV QR DOOHJDWLRQ WKDW HLWKHU
WKH )'$ RU $XURELQGR KDV LQWHUIHUHG LQ DQ\ ZD\ ZLWK 3HUULJR¶V ODXQFK RI LWV SURGXFW XQGHU WKH
WHUPV RI WKH $1'$ LW REWDLQHG WZHQW\HLJKW PRQWKV DJR $QG VHFRQG 3HUULJR¶V FODLPHG ODFN RI
FHUWDLQW\ DERXW WKH OHJDO ODQGVFDSH VHHPV HQWLUHO\ LQFRQVLVWHQW ZLWK WKH ODZ DQG WKH IDFWV
        2Q 6HSWHPEHU   WKH 8QLWHG 6WDWHV 'LVWULFW &RXUW IRU WKH 'LVWULFW RI 1HZ -HUVH\
VLJQHG D FRQVHQW GHFUHH LQ D GHFODUDWRU\ MXGJPHQW DFWLRQ Aurobindo Pharma Ltd. v. AstraZeneca
AB 1R FY '1- $XJ   ,W VDLG
               ,Q OLJKW RI WKH OLFHQVH JUDQWHG XQGHU $UWLFOH  RI WKH 6HWWOHPHQW $JUHHPHQW
               WKH &RXUW HQWHUV ILQDO MXGJPHQW LQ &LYLO $FWLRQ 1R FY0/&
               7-% WKDW WKH PDNLQJ KDYLQJ PDGH XVLQJ VHOOLQJ RIIHULQJ WR VHOO LPSRUWLQJ
               RU GLVWULEXWLQJ RI WKH $XURELQGR 3URGXFW E\ $XURELQGR RU DQ\ RI LWV
               $IILOLDWHV VXFFHVVRUV DQG DVVLJQV GRHV QRW LQIULQJH WKH $VWUD=HQHFD 3DWHQWV
&RQVHQW -XGJPHQW DQG 'HFUHH 7KLV FHUWDLQO\ DSSHDUV WR EH D ³FRQVHQW GHFUHH WKDW HQWHUV D ILQDO
MXGJPHQW WKDW LQFOXGHV D ILQGLQJ WKDW WKH SDWHQW LV    QRW LQIULQJHG´ see 
86&  M'L,EE%% DQG WKHUHIRUH WKLV &RXUW ZRXOG QRW KDYH EHHQ LQFOLQHG WR HQWHU
MXGJPHQW LQ SODLQWLII¶V IDYRU RQ &RXQW ,, 7KH &RQVHQW -XGJPHQW DQG 'HFUHH GDWHG 6HSWHPEHU 
 LV D FRQVHQW GHFUHH LW HQWHUHG ILQDO MXGJPHQW DQG LW IRXQG WKDW WKH SDWHQW LV QRW LQIULQJHG
ZKHWKHU LW XWLOL]HG WKH ZRUG ³ILQG´ RU QRW 7KH IDFW WKDW WKH MXGJPHQW ZDV SUHGLFDWHG RQ D OLFHQVH
LV LPPDWHULDO ± WKH GHILQLWLRQ RI WKH IRUIHLWXUH HYHQW LQ WKH VWDWXWH GRHV QRW PDNH DQ\ GLVWLQFWLRQ
EHWZHHQ SDWHQW FDVHV UHVROYHG WKURXJK OLFHQVLQJ DUUDQJHPHQWV RU RWKHU QHJRWLDWHG GLVSRVLWLRQV DQG
WKRVH WKDW UHTXLUH MXGLFLDO DQDO\VHV RI WKH XQGHUO\LQJ SDWHQWV
        3ODLQWLII DOOHJHV LQ LWV FRPSODLQW
               7KH 6HSWHPEHU  &RQVHQW -XGJPHQW FRQWDLQV QR ILQGLQJ WKDW WKH UHOHYDQW
               SDWHQWV WKH µ DQG µ SDWHQWV DUH LQYDOLG RU QRW LQIULQJHG E\
               $XURELQGR¶V DSSOLFDWLRQ ,QGHHG LW GRHV QRW LGHQWLI\ DQ\ SDWHQWV ,QVWHDG
               WKH 6HSWHPEHU  &RQVHQW -XGJPHQW FRQWDLQV D YHU\ GLIIHUHQW W\SH RI
               FRQFOXVLRQ QDPHO\ WKDW SXUVXDQW WR D OLFHQVH JUDQWHG LQ D QRQSXEOLF
               VHWWOHPHQW DJUHHPHQW $XURELQGR FDQ RQFH LWV DSSOLFDWLRQ LV DSSURYHG E\
               )'$ PDUNHW LWV SURGXFW ZLWK WKH FRQVHQW RI $VWUD=HQHFD

                                                   
       7KHUHIRUH WKH &RXUW ZLOO GLVPLVV &RXQW ,, IRU ODFN RI VXEMHFW PDWWHU MXULVGLFWLRQ

                                          &21&/86,21

       )RU WKH IRUHJRLQJ UHDVRQV WKH &RXUW ZLOO JUDQW GHIHQGDQW )'$¶V PRWLRQ WR GLVPLVV $

VHSDUDWH RUGHU ZLOO LVVXH




                                               $0< %(50$1 -$&.621
                                               8QLWHG 6WDWHV 'LVWULFW -XGJH

'$7( 'HFHPEHU  



&RPSO   %XW WKLV VRUW RI MXGLFLDO GHWHUPLQDWLRQ VHHPV WR EH SODLQO\ FRYHUHG E\ WKH VHFWLRQ RI
WKH VWDWXWH UHODWHG WR IRUIHLWXUH RI WKH GD\ H[FOXVLYLW\ SHULRG 6XEVHFWLRQ 'L,EE%%
VSHFLILFDOO\ SURYLGHV WKDW D ³VHWWOHPHQW RUGHU RU FRQVHQW GHFUHH´ LQ D GHFODUDWRU\ MXGJPHQW DFWLRQ
VXFK DV WKH RQH ILOHG E\ $XURELQGR LQ WKLV FDVH PD\ VHUYH DV WKH FULWLFDO IRUIHLWXUH HYHQW WKDW VWDUWV
WKH FORFN WLFNLQJ WKHUH LV QR OHJDO UHTXLUHPHQW LQ WKDW SURYLVLRQ WKDW WKH MXGJPHQW LQFOXGH D UXOLQJ
RQ WKH LQIULQJHPHQW TXHVWLRQ RQ WKH PHULWV 7KLV VHHPV HYHQ PRUH FOHDU ZKHQ RQH UHDGV WKH
SUHYLRXV SURYLVLRQ VXEVHFWLRQ 'L,EE$$ ZKLFK VWDWHV WKDW WKH IDLOXUHWRPDUNHW GDWH
FRXOG DOVR IDOO  GD\V DIWHU D FRXUW HQWHUV ³D ILQDO GHFLVLRQ    WKDW WKH SDWHQW LV LQYDOLG RU QRW
LQIULQJHG´ LQ DQ LQIULQJHPHQW DFWLRQ EURXJKW DJDLQVW WKH RWKHU DSSOLFDQW RU D GHFODUDWRU\ MXGJPHQW
EURXJKW E\ WKDW DSSOLFDQW ,Q RWKHU ZRUGV LW LV VXEVHFWLRQ $$ WKDW GHDOV ZLWK ILQDO GHWHUPLQDWLRQV
RQ WKH PHULWV DQG VXEVHFWLRQ %% WKDW UHIOHFWV &RQJUHVV¶V UHFRJQLWLRQ WKDW SDWHQW DFWLRQV DUH RIWHQ
UHVROYHG E\ DJUHHPHQW RI WKH SDUWLHV ,QGHHG SODLQWLII FLWHV QR DXWKRULW\ IRU LWV VWUDLQHG
LQWHUSUHWDWLRQ RI WKH ZRUG ³ILQGLQJ´ RWKHU WKDQ )HGHUDO 5XOH RI &LYLO 3URFHGXUH  ZKLFK GHDOV
ZLWK ³DQ DFWLRQ WULHG RQ WKH IDFWV ZLWKRXW D MXU\´ DQG KDV QR EHDULQJ RQ D FRQVHQW GHFUHH
        3ODLQWLII DOVR VXJJHVWV WKDW WKH RSHUDWLYH SDUDJUDSK LQ WKH FRQVHQW GHFUHH LV WRR YDJXH WR
FRQVWLWXWH WKH QHFHVVDU\ ILQGLQJ WKDW D SDWHQW LV QRW LQIULQJHG VLQFH LW GRHV QRW VSHFLILFDOO\ LGHQWLI\
WKH SDWHQWV LQYROYHG EXW VLPSO\ UHIHUV WR WKHP DV ³WKH $VWUD=HQHFD SDWHQWV´ %XW WKH FRQVHQW
GHFUHH ZDV QRW KDQGHG GRZQ LQ D YDFXXP ± LW LV WKH ILQDO GRFXPHQW RQ WKH GRFNHW LQ D ODZVXLW
FRQFHUQLQJ WKH RQO\ SDWHQWV WKDW FRXOG KDYH DQ\ EHDULQJ RQ WKLV FDVH ± WKH WZR SDWHQWV OLVWHG LQ WKH
2UDQJH %RRN IRU WKH OLVWHG GUXJ See $XURELQGR &RPSO  
        7KXV ZKLOH 3HUULJR KDV XUJHG WKH &RXUW WR JLYH XQDPELJXRXV ODQJXDJH LWV SODLQ PHDQLQJ
LW DSSHDUV WKDW LW LV 3HUULJR WKDW LV UHVLVWLQJ WKH FRPPRQVHQVH LQWHUSUHWDWLRQ RI WKH WH[WV LQYROYHG